731 N.W.2d 407 (2007)
HASTINGS MUTUAL INSURANCE COMPANY, Plaintiff-Appellant/Cross-Appellee,
v.
MOSHER, DOLAN, CATALDO & KELLY, INC., Defendant-Appellee/Cross-Appellant, and
Lisa Feinbloom and David Feinbloom, Defendants.
Docket No. 131546. COA No. 265621.
Supreme Court of Michigan.
May 23, 2007.
On order of the Court, the application for leave to appeal the May 18, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. The application for leave to appeal as cross-appellant is GRANTED, limited to the issues whether genuine issues of material facts in dispute *408 exist as to (1) whether the actions of the defendant cross-appellant's subcontractors for which the defendant cross-appellant was held liable by the arbitrator were an "occurrence" within the meaning of the comprehensive general liability [CGL] policies issued by the plaintiff cross-appellee; (2) whether the "Damage to Your Own Work Exclusion" or "Fungi Exclusion" in any of those policies is applicable; and (3) which of the 2001, 2002, and 2003 policies control this dispute. The remaining issue in the application for leave to appeal as cross-appellant and the application for leave to appeal remain under consideration.
Persons or groups interested in the determination of the issues presented in this case may move the Court for permission to file briefs amicus curiae.